Citation Nr: 0401649	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  94-40 918	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 
 
2.  Entitlement to service connection for residuals of 
splenectomy. 
 
3.  Entitlement to an initial rating in excess of 20 percent 
for post operative herniated nucleus pulposus, L4-L5-S1 with 
sciatic neuritis. 
 
4.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran had verified active duty service from January 
1975 until July 1984.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 1991 
rating decision of the VA Regional Office (RO) in 
Philadelphia, Pennsylvania that granted service connection 
for postoperative residuals of herniated nucleus pulposus, 
L4-L5-S1 with sciatic neuritis, for which a 20 percent 
disability evaluation was established.  Service connection 
was denied for an acquired psychiatric disorder and residuals 
of splenectomy.  The RO also denied a claim for a total 
rating based on unemployability due to service-connected 
disability.  The veteran expressed dissatisfaction with these 
determinations in a notice of disagreement received in 
October 1991, and perfected a timely appeal to the Board.  

The veteran was scheduled for a personal hearing in December 
2003 before a Member of the Board sitting at Washington, DC, 
but failed to report.


REMAND

The Board finds that further development is warranted in this 
instance.  Specifically, the service-medical records reflect 
that the appellant underwent total abdominal hysterectomy, 
left salpingo-oophorectomy and an appendectomy in June 1978.  
She now maintains that her spleen was taken out at that time.  
Review of the service medical and post service record does 
not indicate that the spleen was removed.  However, there is 
no documentation that it did not occur.  Therefore, the 
veteran should be scheduled for a gynecology examination for 
review of the record and a medical opinion as to whether the 
spleen was removed in service.

The veteran asserts that she now has depression, which is of 
service onset, or that it is secondary to service-connected 
disability, to include hysterectomy.  The Board observes that 
there is no opinion in the record as to whether or not the 
veteran has psychiatric disability on a secondary basis.  As 
well, it is noted in this instance that on several occasions 
during the course of psychiatric evaluation, the veteran 
stated that she was sexually assaulted, to include by 
military personnel in service, and that such incidents have 
also contributed to psychiatric disability.  On VA 
examination in January 1991, a VA examiner rendered a 
diagnosis of post-traumatic stress disorder (PTSD) and 
indicated that sexual abuse may have played a role in her 
symptomatology.  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
must afford veterans special consideration in dealing with 
claims for PTSD said to be arising out of sexual assault.  In 
particular, the Court considered the changed provisions of VA 
Manual M21-1, particularly Part III, paragraphs 5.14c and 
7.46c (2), dealing with the special consideration that must 
be given to claims for PTSD based on a sexual assault.  In 
particular, paragraph 5.14c states that, in cases of sexual 
assault, development to alternate sources for information is 
critical.  The provision then provides an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred, to 
include medical records, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  A 
review of the veteran's claim does not indicate that such 
development took place.  Accordingly, prior to final 
consideration on the veteran's appeal, the claim must be 
remanded to the RO for such development.

Additionally, the Board points out that the veteran is 
requesting a higher initial rating for intervertebral disc 
syndrome.  During the pendency of the appeal, substantive 
changes were made to the schedular criteria for evaluation of 
intervertebral disc syndrome, as set forth in 38 C.F.R. 
§ 4.71a, DC 5293; 67 Fed. Reg. 54345-54349 by regulatory 
amendment effective September 23, 2002  The Board observes 
that the appellant was notified of the new regulatory changes 
with respect to this disability in the supplemental statement 
of the case dated in April 2003.  However, the Board is of 
the opinion that additional development of the medical 
evidence is required as a result of the changes in the rating 
criteria.  Specifically, an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Therefore, VA orthopedic and neurology 
examinations should be scheduled.  

The record also reflects that the veteran receives ongoing 
outpatient treatment at the VA.  The claims folder contains 
clinic notes dating through November 6, 2002.  It is also 
shown that she was admitted to a VA facility for psychiatric 
symptomatology on several occasions in 1997.  In view of 
such, the RO should request all VA outpatient records dating 
from November 2002, and any inpatient records dating from 
1998, and associate them with the claims folder.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  All VA outpatient records dating from 
November 7, 2002 and any VA inpatient 
discharge summaries dating from 1998 
should be retrieved and associated with 
the claims folder.

2.  The veteran should be contacted and 
asked to identify all VA and non-VA 
health care providers who have treated 
her recently for the claimed 
disabilities at issue.  Complete 
clinical records should be obtained 
from each health care provider the 
veteran identifies, if not already of 
record.

3.  The RO should develop the veteran's 
contentions regarding the reported sexual 
assaults in service.  Care should be 
taken that this development be as 
compassionate as possible.  The attention 
of the RO is directed to VA Adjudication 
Procedure Manual M21-1, Part III, 
paragraph 5.14d, Exhibits B.10 and B.11, 
for sample development letters.  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event and that she must be as 
specific as possible because without such 
details an adequate search for supporting 
information cannot be conducted.  All 
alternate sources set forth in paragraph 
5.14d should be considered.  

4.  The RO should review the file and 
prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f) (2003), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, what was the nature of the 
specific stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

5.  After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that a 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
examined by a VA psychiatrist who has 
not previously examined her, to 
determine the correct diagnosis, onset 
and etiology of any psychiatric 
disorder now indicated, and to 
determine whether the diagnostic 
criteria for PTSD are satisfied.  The 
entire claims file and a copy of this 
remand must be made available to the 
examiner designated to examine the 
veteran.  The examination reports 
should include discussion of the 
veteran's documented medical history 
and assertions.  The examination report 
must clearly reflect whether a review 
of the claims folder was performed.  

The examiner should provide an opinion 
as to (a) whether any current 
psychiatric disorder was initially 
manifested in service, (b) whether 
current psychiatric disorder is at 
least as likely as not secondary to the 
service-connected low back disorder 
and/or total abdominal hysterectomy, or 
(c) whether or not the appellant has 
psychiatric disability which has been 
"aggravated" (permanently worsened) by 
any service-connected disorder.  If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability 
resulting from the aggravation of 
service-connected disorder(s).  

With respect to PTSD, the RO should 
provide the examiner with a list of all 
stressors that have been identified.  The 
examiner should integrate previous 
psychiatric findings and diagnoses with 
current findings to obtain an accurate 
picture of the veteran's psychiatric 
status.  The examiner is requested to 
provide an opinion as to the etiology of 
any such condition.  Regarding PTSD, if 
found, the examiner should express an 
opinion as to whether the veteran has 
PTSD related to her military service and 
whether a diagnosis of PTSD is 
supportable by the stressor(s) that have 
been supported in the record.  The 
examiner should be asked to comment on 
the significance, if any, in the 
diagnostic assessment of evidence that is 
indicative of behavioral changes (see 
M21-1, paragraph 5.14c(8)(9)).  

The report of examination should include 
the complete rationale for all opinions 
expressed.  All special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  

6.  The veteran should be scheduled for a 
VA spine examination to determine the 
degree of severity of her low back 
disorder.  The entire claims file and a 
copy of this remand must be made 
available to the examiner designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, including X-rays, and range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
pertaining to the back should be reported 
in detail and correlated to a specific 
diagnosis.  The examiner should describe 
the manifestations of the veteran's 
intervertebral disc disease in accordance 
with pertinent former and revised 
criteria for rating that disorder.  
Specifically, the examiner should (a) 
render findings as to whether, during 
examination, there is mild, moderate, 
severe, or pronounced intervertebral disc 
syndrome, and (b) specify the total 
duration of incapacitating episodes, if 
any, over the past 12 months (an 
"incapacitating episode" being a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by and 
treatment by a physician).  

The examiner should also provide findings 
as to whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
He or she should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use 
of the low back to the extent possible.  
The examiner should express such 
functional loss in terms of additional 
degrees of limited motion of the low 
back.  All examination findings, together 
with the complete rationale for the 
comments expressed, should be set forth 
in a printed report.

7.  The appellant should be scheduled 
for an appropriate VA examination to 
determine whether or not there is 
absence of the spleen.  All necessary 
tests and studies, should be performed, 
and all clinical manifestations should 
be reported in detail.  The examiner 
must be provided with the appellant's 
claims folder and a copy of this remand 
for review prior to conducting the 
examination.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiner should render an 
opinion as to (a) whether or not the 
veteran's spleen was removed when she 
underwent a total abdominal hysterectomy 
in June 1978, and if so, (b) whether 
there are any clinical manifestations or 
pathological residuals of removal of the 
spleen.  The examination report should 
be returned in a legible narrative 
format. 

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all the requested 
development has been completed in full.  
If the examination reports do not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2003). 

10.  Following completion of the 
requested development, the RO should re-
adjudicate the issues of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
entitlement to service connection for 
residuals of splenectomy, an initial 
rating in excess of 20 percent for low 
back disability, and a total rating 
based on unemployability due to service-
connected disability, in light of all 
pertinent evidence and legal authority, 
including the VCAA, and Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal is not granted, 
the veteran and her representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




